                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Mllous Brown,

      Plaintiff,                                     Case No. 2:19-cv-2425

      V.                                             Judge Michaei H. Watson

David Gray, eta/..                                   Magistrate Judge Joison

      Defendants.

                                      ORDER

      On November 8, 2019, Magistrate Judge Joison Issued a Report and

Recommendation ("R&R") recommending the Court dismiss In part PialntlfTs pro

se prisoner civil rights Complaint. R&R 1, ECF No. 17. The R&R notified the

parties of their right to object and warned that a failure to timely object would

result In a waiver of de nova review by the Undersigned as well as a waiver of

the right to appeal the Undersigned's adoption of the R&R. Id. at 16. Plaintiff

objected, arguing he did not have the opportunity to respond to Defendants'

motion to dismiss. Obj., ECF No. 20. He then filed a response to the motion to

dismiss. ECF No. 21.

      Thereafter, Magistrate Judge Joison Issued an Order stating that Plaintiffs

objection and response did not alter the conclusions contained In the previously

Issued R&R. Order, ECF No. 23. A separate Order notified Plaintiff of his right

to file substantive objections to the recommendations contained In that R&R.

Order, ECF No. 24. Plaintiff failed to do so.
      As no objections have been filed, the Court ADOPTS the R&R.

Defendants Gray, Taylor, Haley, and Hunyadi are DISMISSED. The only claims

against Defendants McRobie and Ruiz that are permitted to proceed are

Plaintiffs claims of retaliation. Plaintiffs remaining claims against Defendants

McRobie and Ruiz are DISMISSED. Plaintiffs motion for a preliminary injunction

isDENIED.

      The Clerk shall terminate Defendants Gray, Taylor, Haley, and Hunyadi

from this case and terminate ECF Nos. 11 & 17.

      IT IS SO ORDERED.




                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
